Martin J,

delivered the opinion of the court.
This is an action brought jn the District Court, against a curatrix and her sureties, on her bond, to recover a sum of money, for which the plaintiff alleges he has been placed by her on the tableau of distribution homologated by the Court of Probates, on a charge of mal-administration of the estate, and the conversion of its funds to her own use.
The defendants pleaded to the jurisdiction of the court, averring, that the cognizance of a case like the present, is exclusively vested in the Court of Probates; Code of Practice, 997. By this article, it is provided, that “Courts of Probate, who have appointed curators, or other persons administering successions, alone have the power of compelling them to account and pay over what they may be found to owe.”
The plaintiff does not seek to compel the curatrix to pay him any part of the estate in her hands, but to recover from her, de bonis propriis, a sum of money, which he alleges she has been ordered to pay him, and which she has failed to pay, whereby he has the present action on her bond, against her and her sureties, in consequence of her mal-administration and the conversion of the funds to her own use. We have often held, that suits like the present must be brought in the courts of ordinary jurisdiction.
*240The exception to the jurisdiction of the District Court, was therefore, improperly sustained.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be annulled, avoided and reversed; the exception to the jurisdiction of the court overruled, and the case remanded for further proceedings according to law ; the defendants and appellees paying the costs of the appeal.